Citation Nr: 0112235	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-12 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for an undiagnosed 
illness manifested by diarrhea, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable evaluation for an 
undiagnosed illness manifested by headaches, to include the 
issue of entitlement to a rating in excess of 10 percent 
prior to June 1, 1999.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by depression.

4.  Entitlement to service connection for an undiagnosed 
illness manifested by skin rashes.

5.  Entitlement to service connection for an undiagnosed 
illness manifested by aching joints.

6.  Entitlement to service connection for an undiagnosed 
illness manifested by muscle spasms.

7.  Entitlement to service connection for an undiagnosed 
illness manifested by sleep difficulties with fatigue.

8.  Entitlement to service connection for an undiagnosed 
illness manifested by nausea and dizziness.

9.  Entitlement to service connection for an undiagnosed 
illness manifested by chest pain.

10.  Entitlement to service connection for colon polyps. 

11.  Entitlement to service connection for migraine 
headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1988 to January 
1989 and from December 1990 to May 1991.  The record reflects 
that he served in Southwest Asia during the Persian Gulf War.

In a December 1997 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (the RO) denied the 
veteran's claims of entitlement to service connection for 
undiagnosed illnesses manifested by memory loss, depression, 
skin rashes, aching joints, muscle spasms, and sleeping 
difficulty with fatigue.  The veteran subsequently perfected 
a timely appeal regarding these denials.

In the December 1997 rating decision, the RO granted service 
connection for an undiagnosed illness manifested by headaches 
and assigned a 10 percent evaluation.  The RO also granted 
service connection for an undiagnosed illness manifested by 
diarrhea and assigned a 10 percent evaluation.  Thereafter, 
the veteran perfected timely appeals regarding the disability 
ratings assigned.  

As will be discussed in greater detail below, the RO 
subsequently reduced the veteran's 10 percent rating for an 
undiagnosed illness manifested by headaches to a 
noncompenable evaluation in an August 2000 rating decision.

In the August 2000 rating decision, the RO denied claims of 
entitlement to service connection for colon polyps, migraine 
headaches, and for undiagnosed illnesses manifested by chest 
pain, skin burning, and nausea and dizziness.  The Board is 
of the opinion that the veteran submitted a timely Notice of 
Disagreement with that decision.  A Statement of the Case has 
not been issued with respect to these issues.  Thus, these 
claims have not been perfected for appellate review and must 
be remanded to the RO for the issuance of a Statement of the 
Case.  See Manlicon v. West, 12 Vet. App. 238, 240-241 
(1999).  This matter will be discussed further below.


In September 2000, the veteran submitted a claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  
Because this matter has not been previously addressed, this 
issue is referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board is 
without jurisdiction to consider issues not yet adjudicated 
by the agency of original jurisdiction].

In January 2001, the veteran presented testimony at a 
personal hearing at the RO which was chaired by the 
undersigned Board member.  The transcript of this hearing has 
been associated with the veteran's VA claims folder.


REMAND

As noted above, the veteran is seeking entitlement to an 
increased evaluation for an undiagnosed illness manifested by 
headaches.  He is also seeking entitlement to service 
connection for undiagnosed illness manifested by memory loss, 
depression, skin rashes, aching joints, muscle spasms and 
fatigue with sleep difficulty.

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
requires VA to make reasonable efforts to assist all 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits.  See the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C. § 5103A).  Such assistance 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  In accordance 
with this duty, and for the reasons and bases set forth 
below, the Board finds that additional evidentiary 
development is necessary before the veteran's claims can be 
adjudicated.

The VCAA further requires that VA shall notify a claimant and 
the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Veterans Claims Assistance Act, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  While this case is in remand status, the 
RO should review the veteran's claims file and ensure that 
all notification action required by the VCAA is completed in 
full.  In addition, the RO should also ensure that all 
relevant records have been obtained and associated with the 
veteran's claims folder, to include any recent VA or private 
treatment records.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5103A).

Because the VCAA went into effect after the Supplemental 
Statement of the Case was issued in August 2000, the Board 
has considered the applicability of Bernard v. Brown, 
4 Vet. App. 384 (1993).  In Bernard, the Court held that 
before the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  Because this case is being 
remanded, the Board finds that the RO will have the 
opportunity to adjudicate the veteran's claims pursuant to 
this new legislation in the first instance, thereby 
preventing any potential prejudice to the appellant.

In the interest of clarity, the Board will separately discuss 
the veteran's increased rating and service connection claims.

Entitlement to an increased evaluation for an undiagnosed 
illness manifested by diarrhea.

At the outset, the Board notes that the veteran's service-
connected undiagnosed illness manifested by diarrhea has been 
evaluated as 10 percent disabling under Diagnostic Code 7319 
[irritable colon syndrome].  Under this diagnostic code,
a 10 percent evaluation is warranted for moderate disability, 
with frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent evaluation is warranted for severe 
disability, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319.

During a VA intestinal examination conducted in January 1999, 
the veteran reported that every few days he would experience 
multiple watery stools during a period ranging from thirty 
minutes to several hours.  He estimated that he might 
experience as many as three to six watery stools during such 
a period.  He stated that the episodes were accompanied by 
some mild, vague discomfort in the mid-abdomen, which he 
described as being like a "knot".  

Thereafter, during a VA general medical examination conducted 
in June 1999, it was noted that the veteran was experiencing 
vague epigastric and flank pain.

As noted in the Introduction, the veteran recently presented 
testimony at a personal hearing before the undersigned in 
January 2001.  He testified that he was one of his biggest 
problems had become deep pains in his stomach.  He also 
testified that his diarrhea now alternated with constipation.  

In light of the veteran's recent testimony, the Board 
believes that there is evidence suggesting that his symptoms 
may have increased in severity since his most recent VA 
examination.  For this reason, the Board finds that an 
additional VA examination is necessary, in order to more 
accurately assess the extent and severity of his service-
connected undiagnosed illness manifested by diarrhea.

Entitlement to an increased evaluation for an undiagnosed 
illness manifested by headaches.

Having reviewed the complete record, the Board believes that 
there is substantial contradictory evidence of record 
regarding the nature of the veteran's headaches.  For 
example, the Board notes that in November 1997, a VA 
neurologist concluded that the veteran's headaches did not 
fit the classic or common migraine categories, and were most 
likely stress or tension related headaches.  However, during 
another VA neurological examination conducted in January 
1999, the same VA neurologist noted a diagnosis of chronic 
headaches, which sounded migrainous in nature, but that the 
etiology of which was uncertain.  The VA neurologist 
determined that it was also possible that the veteran was 
experiencing rebound headaches due to Ibuprofen, which he 
took everyday.  Thereafter, in June 1999, the same VA 
neurologist conducted another examination and determined that 
although the frequency of the headaches was unusual, he did 
believe that the veteran had migraines.  

In light of the contradictory medical evidence of record 
regarding the nature of the veteran's headaches, as well as 
the fact that the issue of entitlement to service connection 
for migraine headaches is also on appeal, the Board believes 
that it would be inappropriate to rate the veteran's service-
connected headache disability at this time.  Instead, the 
Board finds that a remand of this issue is warranted so that 
the veteran can be provided with an additional VA examination 
in order to clarify the nature, etiology, and severity of his 
headaches.

The Board notes that the veteran has consistently reported 
that his headaches are of such severity as to cause him to 
miss work frequently.  This assertion was noted during each 
of the veteran's VA neurological examinations, and in the 
veteran's Substantive Appeal (VA Form 9) submitted in June 
1999.  In addition, the veteran has submitted statements from 
several coworkers, who indicated that they were aware of the 
veteran frequently missing work due to headaches.  
Furthermore, the veteran has also submitted a copy of a 
resignation letter dated in March 1997, in which he indicated 
that he was resigning from a sales job because of 
difficulties caused by migraine headaches.  He also reported 
during a November 1997 psychiatric examination that he had 
recently been forced to quit a job because of frequent 
headaches.  The Board finds that while this case is in remand 
status, the RO should ensure that the VA examiner is asked to 
specifically address the impact of the veteran's headaches on 
his employability and economic adaptability.  

The Board believes that the veteran's claim of entitlement to 
an increased evaluation for an undiagnosed illness manifested 
headaches has been pending since he initially filed a claim 
for service connection.  Therefore, the Board finds that 
while this case is in remand status, the RO should ensure 
that any adjudication of the veteran's claim of entitlement 
to an increased rating for an undiagnosed illness manifested 
by headaches must include consideration of whether an 
increased disability evaluation is warranted at any time 
since the date he filed his claim.  See Fenderson v. West, 
12 Vet. App. 119 (1999) [holding that evidence to be 
considered in the appeal of an initial assignment of a rating 
for a disability was not limited to that reflecting the then-
current severity of the disorder].

Entitlement to service connection for undiagnosed illnesses 
manifested by memory loss, depression, skin rashes, aching 
joints, muscle spasms, and fatigue with sleep difficulty.

In his August 1997 statement, the veteran asserted that he 
was experiencing a variety of symptoms, including fatigue, 
memory loss, muscle spasms, aching joints, skin rashes, and 
extreme depression.  He indicated that since his return from 
the Persian Gulf, both his physical and mental condition had 
deteriorated.  

The record reflects that in November 1997, the veteran was 
provided with a VA psychiatric examination.  He denied having 
any problems with depression or anxiety.  The VA psychiatrist 
found his mood to be cheerful and that his range of affect 
was appropriate.  The VA psychiatrist concluded that no 
psychiatric diagnosis was warranted.

During the VA general medical examination conducted later 
that month, the veteran reported that he was experiencing 
fatigue and difficulty sleeping, which he believed to be 
related to episodes of depression.  He indicated that he also 
experienced skin rashes, muscle aches , and muscle spasm, but 
that no etiology or diagnoses had been determined for these 
conditions.  The VA examiner noted that the veteran's 
symptoms were quite generalized and vague, and seemed to all 
be related to depression and anxiety.  The VA examiner noted 
diagnoses of fatigue and exhaustion from lack of sleep, which 
was because of episodes of depression; recurrent skin rashes, 
which could also be secondary to some stressful reaction; and 
muscle spasms and aching joints, which could also be related 
to depression.

The Board believes that there is substantial ambiguity in the 
record regarding whether or not the veteran in fact has 
depression and/or anxiety.  As noted above, the veteran's 
November 1997 VA psychiatric examination revealed no evidence 
of either depression or anxiety, and the VA psychiatric 
specifically concluded that no psychiatric diagnosis was 
warranted.  However, in the VA general medical examination 
conducted shortly thereafter, the veteran reported that he 
often felt both depressed and anxious, and that he believed 
that his fatigue and lack of sleep were due to his episodes 
of depression.  The VA examiner subsequently concluded that 
all of the veteran's reported symptoms were probably related 
to episodes of depression and anxiety.  

The Board is of the opinion that an additional VA 
psychological and psychiatric examination is warranted, in 
order to more accurately determine whether the veteran 
experiences depression and/or anxiety, and, if so, whether 
there is a relationship the veteran's depression and/or 
anxiety and his other reported symptoms.  Once such 
psychological and psychiatric examination is completed, the 
veteran should also be provided with a VA physical 
examination in order to specifically address the veteran's 
complaints of memory loss, depression, skin rashes, aching 
joints, muscle spasms, and fatigue with sleep difficulty.

Entitlement to service connection for colon polyps, migraine 
headaches, and for undiagnosed illnesses manifested by chest 
pain, skin burning, and nausea and dizziness.

In its August 2000 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
colon polyps, migraine headaches, and for undiagnosed 
illnesses manifested by chest pain, skin burning, and nausea 
and dizziness.  Later that month, the veteran submitted a 
signed statement in which he expressed disagreement with the 
that decision.  The Board is of the opinion that this 
statement constitutes a timely Notice of Disagreement with 
respect to August 2000 rating decision.  See 38 U.S.C.A. 
7105; 38 C.F.R. 20.201, 20.302.  The filing of a Notice of 
Disagreement initiates the appeal process and a Statement of 
the Case must be issued.  See 38 C.F.R. §§ 19.26; 19.29; 
Manlicon, 12 Vet. App. 241; see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).


Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
his representative and inform them of the 
type of evidence that would best serve to 
substantiate his claims.  As part of this 
notice, the RO should specifically 
request that the veteran provide the 
names and addresses of any additional 
health care providers who may possess 
additional records pertinent to his 
claims which are not presently part of 
his VA claims folder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by 
the veteran in response to this request 
which have not been previously secured.  
Regardless of the veteran's response, the 
RO should obtain his most recent VA 
treatment records.

2.  The RO should schedule the veteran  
for a VA psychological evaluation.  The 
veteran's claims folder and a copy of 
this remand must be reviewed by the 
examiner prior to the examination.  All 
diagnostic tests and studies deemed 
necessary by the examiner should be 
conducted for the purpose of determining 
the nature and extent of any disability 
which may be present.  The report of the 
psychological evaluation should be 
associated with the veteran's VA claims 
folder.

3.  The RO should then schedule the 
veteran for a VA psychiatric examination.  
The claims folder, to include a copy of 
the report of the aforementioned 
psychological evaluation, must be 
provided to the examiner for review prior 
to the examination.  After interviewing 
the veteran and reviewing his medical 
history, the examining psychiatrist 
should determine the nature of the 
veteran's current psychiatric disorder, 
if any, and should reconcile to the 
extent possible any discrepancies that 
may exist in past diagnoses, in light of 
the veteran's entire medical history.  
The examining psychiatrist should offer 
an opinion as to whether it at least as 
likely as not that any identified 
psychiatric disability is etiologically 
related to service.  If a psychiatric 
disability is found, the psychiatrist 
should discuss the relationship, if any, 
between that disability and the veteran's 
complaints of memory loss, skin rashes, 
aching joints, muscle spasms, and fatigue 
with sleep difficulty.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  The report of the 
examination should be associated with the 
veteran's claims folder.

4.  The veteran should also be afforded a 
VA physical examination.  If possible, 
this examination should be conducted by a 
physician who has not previously examined 
the veteran.  The veteran's claims 
folder, to include a copy of the reports 
of the aforementioned psychological and 
psychiatric evaluations, must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must respond to the following 
questions and provide a complete 
rationale for any opinion expressed as a 
result:

a.)  The examiner should comment on what, 
if any, clinical diagnoses may be 
rendered of the veteran's headaches.  If 
there is a headache disorder due to an 
undiagnosed disability, this should be 
clearly indicated.  

b.) The examiner should also discuss the 
severity of the veteran's headaches.  In 
particular, the examiner should comment 
on the frequency of his attacks and the 
degree to which such attacks affect the 
veteran's employability and economic 
adaptability.  If more than one headache 
disorder is found to be present, the 
examiner should, to the extent possible, 
attempt to distinguish the degree of 
symptomatology and impairment 
attributable to each such disorder.  

c.)  After reviewing the veteran's claims 
folder, to include the reports of the 
aforementioned psychological and 
psychiatric evaluations, the examiner 
should offer an opinion regarding the 
nature of the veteran's claimed memory 
loss, depression, skin rashes, aching 
joints, muscle spasms, and fatigue with 
sleep difficulty.  In particular, the 
examiner should comment on what, if any, 
clinical diagnoses may be rendered of 
these symptoms. To the extent possible, 
the examiner should discuss the etiology 
of these symptoms.  If these symptoms are 
found to be due to an undiagnosed 
disability, this should be clearly 
indicated.

If, in answering these questions, the 
examiner determines that diagnostic 
testing of the veteran or a consultation 
with an appropriate specialist is 
necessary, such should be accomplished.  
The report of the examiner should be 
associated with the veteran's claims 
folder.

5.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all 
developmental and notification actions 
required by VCAA have been completed in 
full.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to an increased evaluation 
for an undiagnosed illness manifested by 
headaches and entitlement to service 
connection for undiagnosed illnesses 
manifested by memory loss, depression, 
skin rashes, aching joints, muscle 
spasms, and sleeping difficulty with 
fatigue.  If the benefits sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with copies of a Supplemental Statement 
of the Case and given an opportunity to 
respond. 

The Supplemental Statement of the Case 
must also address the veteran's claim of 
entitlement to service connection for 
colon polyps, migraine headaches, and for 
undiagnosed illnesses manifested by chest 
pain, skin burning, and nausea and 
dizziness.  The veteran should be 
provided the opportunity to perfect a 
timely Substantive Appeal (VA Form 9) 
with respect to these issues.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  





CONTINUED ON NEXT PAGE

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000) only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).

